Settlement Stipulation
Docket No. 30010-150-GA-16
Docket No. 30025-1-GA-16






BEFORE THE PUBLIC SERVICE COMMISSIONS OF WYOMING


In the Matter of the Joint Application of Questar Gas Company and Dominion
Resources, Inc. for Approval of Proposed Merger of Questar Corporation and
Dominion Resources, Inc.


Docket No. 30010-150-GA-16
Docket No. 30025-1-GA-16


SETTLEMENT STIPULATION



Pursuant to Wyoming Statute 37-2-101 et seq. and Wyoming Procedural Rules and
Special Regulations Section 119, Questar Gas Company (“Questar Gas”); Dominion
Resources, Inc. (“Dominion”) (together “Joint Applicants”); and the Wyoming
Office of Consumer Advocate (“Wyoming OCA”) submit this Settlement Stipulation.
This Settlement Stipulation shall be effective upon the entry of a final order
of approval by the Wyoming Public Service Commission (“Wyoming Commission” or
“Commission”).


PROCEDURAL HISTORY
1. On January 31, 2016, Dominion, Diamond Beehive Corporation and Questar
Corporation (“Questar Corporation”) entered into an Agreement and Plan of Merger
(“Merger Agreement”) by which Questar Gas’ parent, Questar Corporation, will
become a wholly-owned subsidiary of Dominion (the “Merger”).
2.On March 3, 2016, Joint Applicants filed a Joint Application for approval of
the proposed Merger before the Wyoming Public Service Commission in Docket Nos.
30010-150-GA-16 and 30025-1-GA-16 (“Wyoming Application”). On March 3, 2016,
Questar Gas and Dominion also filed a Joint Notice and Application of Questar
Gas Company and Dominion Resources Inc. of Proposed Merger of Questar
Corporation and Dominion Resources, Inc. in Utah in Docket No. 16-057-01 (“Utah
Application”). Both the Wyoming Application and Utah Application were
accompanied by pre-filed direct testimony of Craig C. Wagstaff, David M. Curtis,
Thomas F. Farrell II, Diane Leopold, and Fred G. Wood III, along with
substantial accompanying exhibits and information supportive of the
Applications. On March 3, 2016, Questar Gas also




- 1 -

--------------------------------------------------------------------------------




provided a Notice of Agreement and Plan of Merger between Questar Corporation
and Dominion Resources, Inc. to the Idaho Public Utilities Commission.
3.On April 21, 2016, the Wyoming Commission issued a Scheduling Order setting
dates for filing testimony and hearings.
4.On May 19, 2016, Joint Applicants submitted a First Supplement to Joint
Application along with additional exhibits and information (“First Supplement”).
5.On April 29, 2016, a technical conference was held in Wyoming to discuss and
provide information to the Wyoming OCA and Commission staff related to the
Merger.
6.On July 1, 2016, the Wyoming OCA filed the Direct Testimony of Denise Kay
Parrish and accompanying exhibits.
7.During the pendency of this matter, Joint Applicants have responded to
hundreds of data requests from the Wyoming OCA, the Commission staff, and
parties to the Utah matter. Joint Applicants made all data requests available to
the Wyoming OCA and Commission staff.
TERMS AND CONDITIONS
The Parties agree for purposes of settlement that the Wyoming Application should
be granted and approved subject to the following commitments as set forth in the
Wyoming Application and the First Supplement filed with the Wyoming Commission
in Docket Nos. 30010-150-GA-16 and 30025-1-GA-16 (the “Applications”), and as
further modified herein:
1.After the time the Merger is effective as defined in the Merger Agreement
(“Effective Time”), Questar Corporation will become a wholly-owned subsidiary of
Dominion that will continue to exist as a separate legal entity (herein referred
to as “Dominion Questar”).
2.At the Effective Time, Questar Gas (herein referred to as “Dominion Questar
Gas”), will remain a direct, wholly-owned subsidiary of Dominion Questar and
will continue to exist as a separate legal entity with its own complete set of
books and records.
3.Dominion will maintain Dominion Questar Gas’s corporate headquarters in Salt
Lake City,




- 2 -

--------------------------------------------------------------------------------




Utah. Dominion commits that there are no plans to change the location of
Dominion Questar Gas’s corporate headquarters from Salt Lake City to another
location for the foreseeable future.
4.Dominion will establish a new Western Region operating headquarters in Salt
Lake City, Utah. No costs shall be included in Dominion Questar Gas rates or the
Wexpro Operator Service Fee associated with the new Western Region operating
headquarters in Salt Lake City, Utah without approval by the Commission.
5.Dominion intends that its board of directors will take all necessary action,
as soon as practicable after the Effective Time1, to appoint a member of the
Questar Corporation board, as it exists prior to the Effective Time, as a
director to serve on Dominion’s board of directors.
6.Dominion will take all necessary action to cause a current member of the
Questar Corporation board, as it exists prior to the Effective Time, to be
appointed as a director to serve on the board of directors of the general
partner of Dominion Midstream Partners, L.P. (“Dominion Midstream”) as soon as
practicable after such time as all or part of Questar Pipeline Company is
contributed to Dominion Midstream.
7.Dominion Questar Gas will be managed from an operations standpoint as a
separate regional business under Dominion with responsibility for managing
operations to achieve the objectives of customer satisfaction; reliable service;
customer, public and employee safety; environmental stewardship; and
collaborative and productive relationships with customers, regulators, other
governmental entities and interested stakeholders. Dominion Questar Gas will
have its own local operating management located in Salt Lake City, Utah.
Dominion commits that there are no plans to change this organizational and
management structure for the foreseeable future.
8.For the first four years following the Effective Time, Dominion Questar Gas
will file semi-annually the customer service standards report. A copy of this
report is included as Attachment 1. If the


 
1 The Effective Time (that is, the time the Merger becomes effective) is defined
in Section 1.3 of the Agreement and Plan of Merger. It is such time, on the
Closing Date, as the Articles of Merger are duly filed with the Division of
Corporations and Commercial Code at the Utah Department of Commerce, or at some
later time as is permissible under the Utah Revised Business Corporation Act and
specified in the Articles of Merger.









- 3 -

--------------------------------------------------------------------------------




Dominion Questar Gas service levels become deficient, meaning they fall short of
the “goals” as shown in the report, the Company will file a remediation plan
with the Commission explaining how it will improve and restore service to meet
the goals. For informational purposes the quarterly leak surveys and an
accompanying narrative will also be filed with the Customer Service Standards
report.
9.Questar Gas and Dominion share a common focus on installing, upgrading and
maintaining facilities necessary for safe and reliable operations. This focus
will not be diminished in any way as a result of the Merger. Dominion Questar
Gas will continue its planned total company capital expenditure program for the
benefit of customers as shown in the table below:
 
Total Company
Wyoming
2017
$209 Million
$9.4 Million
2018
$208 Million
$15 Million
2019
$233 Million
$7.7 Million

Any variances to this plan will be supported by Dominion Questar Gas in its next
general rate case.
10.Dominion and its subsidiaries will continue to honor the Wexpro Stipulation
and Agreement, the Wexpro II Agreement or the conditions approved in connection
with inclusion of properties in the Wexpro II Agreement (“Wexpro Agreements”)
and the conditions and obligations provided therein. Dominion will not
contribute Wexpro Company (“Wexpro”) to Dominion Midstream or to any master
limited partnership without the Commission’s approval.
11.Dominion will give employees of Dominion Questar and its subsidiaries due and
fair consideration for other employment and promotion opportunities within the
larger Dominion organization, both inside and outside of Utah and Wyoming, to
the extent any such employment positions are re-aligned, reduced or eliminated
in the future as a result of the Merger.
12.Dominion, at shareholders’ expense, will contribute, within six months of the
Effective Time, a total of $75,000,000 toward the full funding of (i) Questar
Corporation’s ERISA-qualified defined-benefit pension plan in accordance with
ERISA minimum funding requirements for ongoing plans, and (ii) Questar
Corporation’s nonqualified defined-benefit pension and post retirement medical
and life insurance (other post employment benefit (“OPEB”)) plans on a financial
accounting basis,




- 4 -

--------------------------------------------------------------------------------




subject to any maximum contribution levels or other restrictions under
applicable law, thereby reducing pension expenses over time in customer rates.
Dominion represents that said $75,000,000 contribution, based on current plan
funding, would be permissible and well within maximum contribution levels and
other restrictions under applicable law.
13.Officers and employees of Dominion will be available to testify before the
Commission, providing information relevant to matters within the jurisdiction of
the Commission.
14.As part of this and future regulatory proceedings, Dominion Questar Gas will
provide information about Dominion or its other subsidiaries relevant to matters
within the Commission’s jurisdiction.
15.Dominion Questar Gas, Dominion Questar, and Wexpro will maintain access to a
complete set of their books and records, including accounting records, as well
as access to affiliate charges to Dominion Questar Gas, at their corporate
office in Salt Lake City, Utah, while acknowledging the Wyoming Commission’s
authority pursuant to W.S.§ 37-2-116.
16.For regulatory purposes, Questar Gas’s accounting will continue to reflect
assets at historical costs, approved depreciation rates and deferred income
taxes based on original cost in accordance with the Uniform System of Accounts.
17.The Merger will not result in any immediate changes to existing filed rates,
rules, regulations and classifications under its Tariff for Gas Service in the
State of Wyoming (“Tariff”), except to revise the Tariff to change the name of
the operating entity. The Company will file for the name change within 21 days
of the Effective Time.
18.Dominion Questar Gas will continue to file its Integrated Resource Plan
annually and follow the Commission’s process and guidelines.
19.Dominion Questar Gas will maintain established gas-supply interchangeability
Wobbe indices for Questar Gas’s receipt points and will be in compliance with
the Commission’s requirements.
20.Dominion Questar Gas will have the burden of proof to show that prices for
goods and services provided by Dominion or its other subsidiaries to Dominion
Questar Gas, are just and reasonable.




- 5 -

--------------------------------------------------------------------------------




21.Dominion Questar Gas will not seek recovery of any acquisition premium
(goodwill) cost associated with the Merger from its customers. Dominion will not
record any goodwill associated with the Merger on Dominion Questar Gas’s books
and will make the required accounting entries associated with the Merger on that
basis.
22.Dominion Questar Gas will not file a general rate case application with the
Commission with a requested rate effective date earlier than January 1, 2020.
23.Any transition or integration costs arising from the Merger will not be
deferred and will be expensed as incurred during the transition period. Dominion
Questar Gas’s cost of service for the purpose of developing distribution non-gas
base rates will be evaluated in the next general rate proceeding and this filing
shall identify transition costs, if any, in Dominion Questar Gas’s test period.
24.Transaction costs associated with the Merger, including any legal or other
expenses related to the shareholder lawsuits and rebranding costs, will be
treated as an expense and will not be borne by customers.
25.For the first four full calendar years following the Effective Time,
Dominion, through Dominion Questar, will provide equity funding, as needed, to
Dominion Questar Gas in order to maintain an end-of-year common equity
percentage of total capitalization in the range of 50-55 percent (50-55%).
26.Dominion intends to maintain credit metrics that are supportive of strong
investment-grade credit ratings (targeting the Single-A range) for Dominion
Questar Gas. For the first four years following the Effective Time, in any rate
proceeding where Dominion Questar Gas’s rate of return is established or the
utility seeks to reset the previously authorized rate of return on rate base,
Dominion Questar Gas will demonstrate that its cost of debt proposed for
recovery in rates is not greater than would have been incurred absent the
Merger.
27.Neither Dominion nor its other subsidiaries will, without the Commission’s
approval, make loans to Dominion Questar Gas that bear interest at rates that
are greater than (i) rates being paid at the time of such loan by Dominion or
such other subsidiary on its own debt or (ii) rates available, at the time of
such loan, on similar loans to Dominion Questar Gas from the market.




- 6 -

--------------------------------------------------------------------------------




28.Dominion Questar Gas will not lend funds to Dominion or other Dominion
entities, including Dominion Questar.
29.In compliance with applicable Commission procedural rules and special
regulations, Dominion Questar Gas will only transfer assets to or assume
liabilities of Dominion or any other subsidiary of Dominion with the
Commission’s approval. The Company will file a report annually with the
Commission tracking asset transfers between Dominion Questar Gas and Dominion or
any other subsidiary of Dominion. The report will provide an explanation for
each transfer and cross-reference the Commission approval received for the
transfer, if required.
30.Dominion Questar Gas will not transfer its debt to Dominion, or any other
subsidiary of Dominion, without the Commission’s approval.
31.For at least the first four years following the Effective Time, Dominion
Questar Gas shall maintain separate long-term debt with its own debt rating
supplied by at least two of the three recognized debt rating agencies (Standard
and Poor’s, Moody’s and Fitch). Any of the debt used to capitalize Dominion
Questar Gas shall be kept within the regulated utility.
32.Dominion, at shareholders’ expense, will increase Questar Corporation’s
historic level of corporate contributions to charities identified by local
leadership that are within Dominion Questar Gas’s service areas by $1,000,000
per year for at least five years following the Effective Time, and will maintain
or increase historic levels of community involvement, low income funding, and
economic development efforts in Dominion Questar’s current operation areas.
33.Dominion, at shareholders’ expense, will establish a newly-formed advisory
board for its Western Region operations composed of regional-based business and
community leaders. This board will meet and receive information and provide
feedback on community issues, government relations, environmental stewardship,
economic development opportunities and other related activities that affect
Dominion’s and Dominion Questar Gas’s local stakeholders.




- 7 -

--------------------------------------------------------------------------------




34.Dominion Questar Gas will clearly reflect all of its costs and investments in
its financial reports, including costs and assets that are directly assigned or
allocated to it from another subsidiary of Dominion. An audit trail will be
maintained so that allocable costs can be specifically identified.
35.Dominion Questar Gas will not seek recovery in its next general rate case of
any increase in the aggregate total of Operating, Maintenance, Administrative
and General expenses (excluding energy efficiency and bad debt costs) per
customer over the 12 months ended December 2015 baseline level, unless it can
demonstrate that the increase in such total expenses was not a result of the
Merger. The aggregate total of Operating, Maintenance, Administrative and
General expenses per customer for the 12 months ended December 2015 in Wyoming
was $235.04.
36.No later than January 1, 2018, Dominion Questar Gas will present and review
for informational purposes, the Dominion Resources Services, Inc.’s Cost
Allocation Manual with the Wyoming OCA and the Commission staff. Dominion
Questar will use the current Distrigas methodology to allocate shared costs to
subsidiaries until January 1, 2018 when it will use the Dominion Resources
Services Inc.’s Cost Allocation Manual.
37.Dominion and Dominion Questar Gas will submit an Integration Progress Report,
including reporting on transition costs. Dominion and Dominion Questar Gas will
file the first Integration Progress Report with the Commission 120 days after
the Effective Time. Dominion Questar Gas will submit reports annually thereafter
until the integration is complete. The final report will include a notification
that the transition activities are complete.
38.The Company will inform customers of the Merger in the following ways:


i.
Within 5 days of the Effective Time notification will be posted on the website.

ii.
Within 60 days of the Effective Time notification will be published in the Gas
Light News billing insert.

39.Dominion and Dominion Questar Gas will continue to comply with all existing
federal and state laws, rules, regulations, its Tariff, orders, and directives
of the Commission, including those of the




- 8 -

--------------------------------------------------------------------------------




Pipeline Hazardous Materials Safety Administration, Environmental Protection
Agency and Bureau of Land Management as applicable, following the Effective
Time.


GENERAL
40.The Parties agree that settlement of those issues identified above is in the
public interest and that the results are just and reasonable.
41.The Parties agree that no part of this Settlement Stipulation or the formulae
or methods used in developing the same, or the Commission’s order approving the
same, shall in any manner be argued or considered as precedential in any future
case. All negotiations related to this Settlement Stipulation are privileged and
confidential, and no Party shall be bound by any position asserted in
negotiations. Neither the execution of this Settlement Stipulation nor the order
adopting it shall be deemed to constitute an admission or acknowledgment by any
Party of the validity or invalidity of any principle or practice of ratemaking;
nor shall they be construed to constitute the basis of an estoppel or waiver by
any Party; nor shall they be introduced or used as evidence for any other
purpose in a future proceeding by any Party except in a proceeding to enforce
this Settlement Stipulation.
42.Questar Gas, Dominion, and the Wyoming OCA will make one or more witnesses
available to explain and support this Settlement Stipulation to the Commission.
Such witnesses will be available for examination. As applied to the Wyoming OCA,
the explanation and support shall be consistent with its statutory authorities
and responsibilities. So that the records in these dockets are complete, all
Parties’ filed testimony, exhibits, and the Applications and their exhibits
shall be submitted as evidence.
43.The Parties agree that if any person challenges the approval of this
Settlement Stipulation or requests rehearing or reconsideration of any order of
the Commission approving this Settlement Stipulation, each Party will use its
best efforts to support the terms and conditions of the Settlement Stipulation.
As applied to the Wyoming OCA, the phrase “use its best efforts” means that they
shall do so in a manner consistent with its statutory authorities and
responsibilities. In the event any person seeks judicial review of the
Commission’s order approving this Settlement Stipulation, no Party shall take a
position in that judicial




- 9 -

--------------------------------------------------------------------------------




review opposed to the Settlement Stipulation.
44.Except with regard to the obligations of the Parties under Paragraphs 41, 42
and 43 of this Settlement Stipulation, this Settlement Stipulation shall not be
final and binding on the Parties until it has been approved without material
change or condition by the Commission. The Stipulating Parties acknowledge that
their support and advocacy of the Stipulation may be compromised by alterations
to the Stipulation. In the event the Commission rejects or materially alters the
Stipulation, the Stipulating Parties agree they are no longer bound by its terms
and are not deemed to have waived any of their respective procedural or due
process rights under Wyoming law.
45.This Settlement Stipulation may be executed by individual Parties through two
or more separate, conformed copies, the aggregate of which will be considered as
an integrated instrument.


RELIEF REQUESTED
Based on the foregoing, the Parties request that the Commission issue an order
approving and granting the Wyoming Application and approving the Merger subject
to the terms and conditions of this Settlement Stipulation.
RESPECTFULLY SUBMITTED: August 1, 2016.


/s/ Colleen Larkin Bell
 
/s/ Ivan H. Williams
General Counsel
 
Senior Counsel
Questar Gas Company
 
Wyoming Office of Consumer Advocate
 
 
 
/s/ Mark O. Webb
 
 
Senior Vice President & General Counsel
Dominion Resources, Inc.
 
 







- 10 -